Title: From Thomas Jefferson to Timothy Matlack, 19 October 1807
From: Jefferson, Thomas
To: Matlack, Timothy


                        
                            Dear Sir
                            
                            Washington Oct. 19. 07.
                        
                        I duly recieved your present of Sickel’s pears, most of them in their highest point of perfection, two or
                            three just past it. they exceeded anything I have tasted since I left France, & equalled any pear I had seen there. they
                            renewed my regrets for the loss of the last spring. the bundle of trees you so kindly sent me, were longer coming here
                            than they should have been, but going hence to Monticello in a cart, they were out in the remarkably severe weather we had
                            in the middle & latter part of March, and by the impassableness of the roads & breaking down of the cart were so long
                            out that not a single one survived. I will not trouble you with a new request until I go home myself to remain, which will
                            be on the 4th. of March after next. but if in the February preceding that (say Feb. 1809.) you should have any plants to
                            spare of what you deem excellent pears, peaches, or grapes, they will then be most acceptable indeed, and I shall be able
                            to carry & plant them myself at Monticello, where I shall then begin to occupy myself according to my own natural
                            inclinations, which have been so long kept down by the history of our times; and shall bid a joyful adieu to politics, and
                            all the odious passions & vices of which they make us the object in public life. I should be very much pleased to see
                            you at Monticello & to prove to you that my heart has been always there, altho’ my body has been every where, except
                            there, since our first acquaintance in 1775. the principal chance I have of seeing my distant friends there is on their
                            visiting our medicinal springs. I hope your health will continue you above their need. but should any circumstance bring
                            you into the neighborhood of my retreat, I should expect you would not pass me. I salute you with my antient esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    